Citation Nr: 1219173	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  04-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of back injury.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Appellant had periods of active duty for training (ACUTRA) and inactive duty for training (INACDUTRA) in the Michigan Army National Guard from September 1956 to November 1983.  He had a period of active duty from July 24, 1967 to August 1, 1967.  He was placed on inactive National Guard (ING) in November 1982 and assigned to retired reserve in November 1983.  

This matter came to the Board of Veterans' Appeals (Board) from a March 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a back condition; for bilateral hearing loss; and, for posttraumatic stress disorder (PTSD).  

In a February 2007 decision, the Board, in pertinent part, denied entitlement to service connection for residuals of back injury, bilateral hearing loss, and PTSD.  The Appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a February 2009 Memorandum Decision, the Court vacated the Board decision in part, and remanded the issues of entitlement to service connection for residuals of back injury, bilateral hearing loss, and PTSD to the Board for readjudication.  Judgment was entered in March 2009.  In September 2009, the Board remanded the issues.  

In a May 2011 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 10 percent disability rating, effective January 10, 2002, and granted entitlement to service connection for tinnitus, assigning a 10 percent disability rating, effective October 25, 2010.  The grant of service connection for PTSD constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  In June 2011, the Appellant filed a notice of disagreement with the disability rating assigned to PTSD, requesting a 30 percent disability rating; and, he expressed disagreement with the effective date assigned to the grant of service connection for tinnitus, requesting an effective date of January 10, 2002.  In an October 2011 rating decision, the RO assigned a 30 percent disability rating to PTSD, effective January 10, 2002, and assigned an effective date of January 10, 2002, to the grant of service connection for tinnitus.  This constitutes a full grant of the benefits sought in the notice of disagreement, and these issues are not in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of entitlement to service connection for residuals of back injury is addressed in the REMAND portion of the decision below and is REMANDED to the VA Montgomery RO.  VA will notify the Appellant if any further action is required on his part.


FINDING OF FACT

Bilateral hearing loss was not manifested during a period of active service, sensorineural hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise related to the Veteran's active service, active duty for training, or inactive duty for training.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by a period of active service, active duty for training, or inactive duty for training .  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In March 2002, a VCAA letter was issued to the Appellant with regard to his claim of service connection for bilateral hearing loss.  The letter notified the Appellant of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); 

Subsequent to the September 2009 Board Remand, additional VCAA notice was issued to the Appellant in October 2009 which notified him of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Appellant has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the September 2009 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's treatment records generated during his National Guard service, service personnel records, VA outpatient treatment records, and private evaluations.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In October 2010, the Veteran was afforded a VA audiological examination, and an etiological opinion was proffered.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2010 opinion considered all of the pertinent evidence of record, to include service examinations, audiological evaluations, and the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  The Board therefore finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2011). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the hearing loss issue in appellate status.

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (emphasis added); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a CVA occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1132 (presumption of soundness) is not available in this appeal.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Appellant exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

A September 1956 Report of Medical Examination reflects whispered voice testing was 15/15 in both ears, thus normal.  While the whispered voice test is not a valid assessment of hearing, this was the customary test used during that period, and unfortunately no audiometric tests were conducted in connection with this examination.  On a Report of Medical History completed by the Appellant in September 1956, he checked the 'No' boxes for 'running ears' and 'ear, nose, or throat trouble.'  

A July 1961 Report of Medical Examination reflects that whispered voice testing was 15/15 in both ears, thus normal.  On a Report of Medical History completed by the Appellant in July 1961, he checked the 'No' boxes for 'running ears' and 'ear, nose, or throat trouble.'  

An August 1964 Report of Medical Examination reflects whispered voice testing was 15/15 in both ears, thus normal.  On a Report of Medical History completed by the Appellant in August 1964, he checked the 'No' box for 'running ears' and the 'Yes' box for 'ear, nose, or throat trouble' but this referred to a tonsillectomy.

The Appellant underwent audiometric testing in February 1967 for ACDUTRA purposes.  VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.  Converted puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15

15
LEFT
20
15
15

15

On a February 1967 Report of Medical History, the Appellant checked the 'No' box for 'hearing loss.'  

The Appellant underwent audiometric testing in March 1967 for RAD purposes.  Converted puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15

25
LEFT
20
15
15

25

On a March 1967 Report of Medical History, the Appellant checked the 'Yes' box with regard to 'ear, nose or throat trouble' but this was referring to undergoing a tonsillectomy.  He checked the 'No' box for 'hearing loss.'  

The Appellant underwent audiometric testing in April 1967 for promotion purposes.  Converted puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
10
15
15
LEFT
20
10
10
10
5

On an April 1967 Report of Medical History, the Appellant checked the 'Yes' box with regard to 'ear, nose or throat trouble' but this was referring to undergoing a tonsillectomy.  He checked the 'No' box for 'hearing loss.'  

On audiometric testing conducted in February 1972 for periodic purposes, puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
18
10
5

17
LEFT
20
8
5

13

His 'ears-general' were clinically evaluated as normal and the examiner stated 'None' with regard to any defects or diagnoses.

On audiometric testing conducted in January 1976 for enlistment purposes, puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0

5
LEFT
5
5
0

0

His 'ears-general' were clinically evaluated as normal.  On a January 1976 Report of Medical History, the Appellant checked the 'No' box for 'hearing loss.'  

On audiometric testing conducted in February 1980 for periodic purposes, puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
15
20

25
LEFT
10
15
15

20

His 'ears-general' were clinically evaluated as normal and the examiner stated 'None' with regard to any defects or diagnoses.

A January 2004 VA audiological evaluation reflects the Appellant's report of decreasing hearing.  The loss had been gradual over many years.  He reported most of his problems occur in very noisy places.  He denied any pain or drainage from the ears.  Upon audiological testing, the examiner's impression was mild sloping to severe sensorineural hearing loss 250 Hertz to 8000 Hertz bilaterally.  

In October 2010, the Appellant underwent a VA examination.  The Appellant reported decreased hearing since 1960 on a 45 caliber firing range where he experienced pressure and pain in his ears.  He stated that he has difficulty understanding speech when he cannot see the speaker's face, especially his wife.  He also reported difficulty in background noise and from the television.  He denied pain, drainage, medical treatment or surgery for his ears or hearing.  During the military, he was exposed to weapons fire on a range, 105 artillery fire and tank firing.  For his civilian occupation, he was in the National Guard with significant noise exposure and worked around noise for 6 months in a plastic plant without hearing protection.  Recreational activities included target practice with and without hearing protection and hunting without hearing protection.  Upon audiological testing, the examiner diagnosed mild to severe sloping sensorineural hearing loss in the right ear, and mild to profound sloping sensorineural hearing loss in the left ear.  The examiner summarized service examination reports noting that hearing was within normal limits on audiometric testing in February, March and April 1967; February 1972; January 1976; and, February 1980.  The examiner stated that since hearing was within normal limits for all audiometrics in the claims folder, it is believed that the Appellant's military noise exposure had not caused or resulted in hearing loss.  

Correspondence dated in March 2011 from The Hearing Center reflects that the Appellant was seen for a composite audiological assessment in February 2009.  His chief complaints were difficulty understanding in adverse listening conditions.  Composite test results indicated a profound, sensorineural hearing loss, bilaterally.  

Correspondence dated in March 2011 from Amanda M. Blaszczynski, Doctor of Audiology, stated that the Appellant was seen for a comprehensive hearing evaluation.  Dr. Blaszczynski reviewed the Appellant's medical history provided to her, which included previous audiograms which began in the 1960's with normal hearing bilaterally and concluded in the 1980's revealing high frequency hearing loss bilaterally.  The Appellant reported serving in the Army for 27 years.  During those years he was exposed to several different types of artillery fire.  He served as an Artillery Range Officer, a Platoon Leader in a mortar platoon, a Commander of a 105 Howitzer unit, and also a tank unit which shot 90 millimeter shells.  On audiometric testing, there was moderate to profound sensorineural hearing loss in both ears.  Dr. Blaszczynski stated that the hearing loss that the Appellant's evaluation revealed in both ears is in agreement with that which is seen with noise exposure, indicating that it is as likely as not that his hearing loss is a result of military service.

As detailed, the examination reports generated during the Appellant's National Guard service are negative for hearing loss.  While the lack of in-service findings of complaints or diagnoses of hearing loss in service does not preclude a finding of service connection, hearing loss was not shown until the Appellant underwent a VA audiological evaluation in January 2004.  Thus, hearing loss is not shown until over 20 years after he retired from the National Guard.  The Board finds an absence of any documented subjective complaints of hearing loss at the time of his examinations conducted during his National Guard service, and objective findings of hearing loss for over two decades after retirement from the National Guard.  The lack of any evidence of continuing hearing loss for many years between the period of active duty and the initial findings or documented complaints of hearing loss weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Likewise, the Appellant was afforded a VA audiological examination in October 2010, and the VA examiner interviewed and examined the Appellant, and reviewed and summarized the examination reports generated during National Guard service and post-service audiological findings, and opined that the Appellant's current hearing loss is not due to military noise exposure based on review of the claims folder.  The opinion of the October 2010 VA examiner leads to a finding that the Appellant's hearing loss is less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Appellant's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995). 

The Board has given consideration to the March 2011 opinion of Dr. Blaszczynski.  Such opinion, however, is entitled to less probative weight.  Initially, Dr. Blaszczynski stated that high frequency hearing loss was shown in the 1980's.  The February 1980 examination report does not show hearing loss, and hearing loss was not diagnosed by trained medical personnel who examined the Appellant at that time.  In consideration of § 3.385, the audiometric findings in February 1980 do not reflect impaired hearing as none of the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz are 40 decibels or greater, and there are not at least three of the frequencies that are 26 decibels or greater for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz.  Hearing loss is not shown and diagnosed until January 2004.  Moreover, Dr. Blaszczynski stated that the Appellant served in the Army for 27 years and he was exposed to several different types of artillery fire.  He did not clarify that the Appellant had nine days of active service, and his remaining period of service consisted of ACDUTRA and INACDUTRA, and that during the great majority of this time, the Appellant was involved in civilian pursuits.  It is not at all clear from the report that Dr. Blaszczynski understood that the Veteran did not serve in the Army for 27 years in a full-time capacity.  For these reasons, the Board finds that the positive etiological opinion from Dr. Blaszczynski is entitled to less probative weight than the October 2010 VA examiner's opinion.

The Board has considered the Appellant's contention that a relationship exists between his current hearing loss and his noise exposure experienced during his period of active service, and his periods of ACDUTRA and INACDUTRA.  In adjudicating this claim, the Board must assess the Appellant's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Appellant is competent to attest to his noise exposure he experienced during his National Guard service, and find his statements of noise exposure credible based on his experiences of serving in the reserves.  However, the Appellant is not competent to provide an opinion that his current hearing loss is due to his in-service noise exposure as he does not have the requisite medical expertise.  Although it is conceded that the Appellant had noise exposure during service, the fact remains that his hearing was normal during examinations conducted over a 24 year period of his National Guard service, and hearing loss was not shown until over two decades after he retired from the National Guard.  The October 2010 VA examiner was aware of the Appellant's in-service noise exposure per the Appellant's statements and review of the claims folder, but concluded that his hearing loss was not due to his service.  The Appellant's contentions are outweighed by the medical evidence and opinion of the VA medical examiner which reflect that his hearing loss is not due to noise exposure in service.  

To the extent the Appellant is claiming that he experienced difficulty hearing since service, he is competent to attest to this.  However, those assertions are not a reliable gauge as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  The negative clinical and documentary evidence post service for many years after service is more probative than the remote assertions of the Appellant.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In sum, the Board is left with no documented complaints or findings of hearing loss during his National Guard service, no documented complaints or findings of hearing loss until many years after retirement from the National Guard, and a VA medical opinion to the effect that such current hearing loss is not etiologically related to service.  

The Appellant has claimed that his hearing loss is due to acoustic trauma experienced in service.  While he is competent to claim that he experienced acoustic trauma in service and this fact is not disputed, the etiology of hearing loss is a medical question and requires a level of expertise.  As discussed above, the medical opinion of the VA medical examiner (based on a review of the claims file and with knowledge of the Appellant's in-service duties and in-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Appellant's claim of service connection for hearing loss.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



REMAND

As noted, the Appellant had a period of active service from July 24, 1967, to August 1, 1967.  His service personnel records reflect that the Appellant entered active military at Detroit for nine days on July 24, 1967.  The Appellant asserts that his unit was activated in response to riots in Detroit.  The Board takes judicial notice that riots did occur in Detroit during this time period, and Army and National Guard units were activated by the President of the United States.  The Appellant asserts that he initially injured his back during these riots when he fell from a truck.  The Appellant has claimed continuous back pain since that injury.  

An Army National Guard physical examination report, dated in January 1976, reflects that the Appellant had been hospitalized for severe back strain for two weeks in 1972 at the Mercy Hospital in Jackson, Michigan.  He had been treated by Dr. Stolburg, remained out of work for ten weeks, and made a complete recovery.  Physical examinations conducted in 1976 and 1980 revealed a normal spine and other musculoskeletal systems.  

In March 2011, the RO requested the Appellant's treatment records from Allegiance Health (previously Mercy Hospital); however, the VA Form 21-4142 (Authorization and Consent to Release Information to VA) was deemed too old by Allegiance.  In April 2011, the RO requested that the Appellant complete a new VA Form 21-4142; however, there was no response.

In October 2011, the Appellant underwent a VA examination.  The VA examiner reviewed the claims folder and opined that the Appellant's back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Appellant asserted that he injured his back in 1967 and has had chronic back pain since that time; the examiner acknowledged his active duty dates; and, and, concluded that the service medical records did not support the contention of chronic back pain occurring after a 1967 fall injury during a riot.  In formulating the opinion, the examiner relied on February 1972, January 1976, and February 1980 examination reports.  

In April 2012, the Appellant's representative submitted medical records from Allegiance Health (formerly W.A. Foote Memorial Hospital) which reflects that the Appellant was admitted on July 31, 1971 from a direct transfer from a chiropractor.  He had been experiencing back spasms and there was questionable kidney disease.  The impression was strain of back; rule out kidney disease; and, rule out other systemic complications.  He was discharged on August 12, 1971.  

In light of receipt of additional medical evidence showing medical treatment for a lumbar strain in 1971, an addendum opinion should be obtained from the VA examiner as to the etiology of the Appellant's claimed residuals of back injury.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder, including the medical records received in April 2012, and a copy of this Remand to the October 2011 VA examiner for an addendum to the report to resolve whether any residuals of back injury are at least as likely as not (a 50 percent probability or more) the result of a disease or injury in the Army National Guard service - specifically, the fall off a truck in 1967 as reported by the Appellant - in consideration of the additional medical evidence dated from July to August 1971 showing treatment for lumbar strain.  The examiner should reconcile any opinion with the 1972, 1976, and 1980 service physical examination reports reflecting that he had a normal spine and other musculoskeletal systems.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the October 2011 VA examiner is unavailable, please refer the case to another examiner for the requested opinion, and another VA examination should be scheduled if deemed necessary for the examiner to offer an opinion.  

2.  After completion of the above, the RO should review the expanded record and readjudicate the issue of entitlement to service connection for residuals of back injury.  If the benefit sought is not granted in full, the Appellant and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Appellant and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


